Title: Thomas Jefferson to William or Reuben Mitchell, 18 December 1811
From: Jefferson, Thomas
To: Mitchell, William,Mitchell, Reuben


          
            
                  Sir 
                  Poplar Forest Dec. 18. 11.
             
		  
		  
		   I did not bring with me from home the papers respecting my wheat ground at your mill of the crop of 1810. but I have, in a letter from home written from home to Doctr Callaway on that subject a very exact statement made out on a view of all the papers.
			 I
			 recieved (according to the accounts rendered me by Gibson & Jefferson) 232. barrels of flour. most of them were superfine; the number of fine I have no note of here, but I know they were very few, and therefore I shall take no notice of them. they sold for from 9. to 9¾ D. but averaged 9¼ D. the expences of carriage, toll, Commn Etc. were 1½ Dollar a barrel, so that  they netted me 7¾. D. a barrel. considering the wheat retained as flour netting this much you will be able to settle the difference between that & the half dollar a barrel due for Superfine.
            I have requested mr Griffin to agree with Colo Watts & yourself on a day when our other matter may be setled either at Colo Watts’s or Lynchburg. Accept the assurances of my respect
            
              Th:
              Jefferson
          
          
            
                  
                  
                  P.S. Dec. 19. since writing the above I have found that I was mistaken in supposing that mr Griffin had sent the overseers’ share of the wheat to another mill. that was a transaction of the last year, which I had confounded with the present. he is entitled to 81. bushels & Roberts to 49. making 130. bushels of what was delivered you. he is consequently a party interested in the question between us.
          
        